Case 18-34808-SLM             Doc 1021    Filed 08/03/20 Entered 08/03/20 17:43:51             Desc Main
                                         Document     Page 1 of 3



   UNITED STATES BANKRUPTCY COURT
   DISTRICT OF NEW JERSEY
   Caption in Compliance with D.N.J. LBR 9004-1(b)

   RIKER, DANZIG, SCHERER, HYLAND &
   PERRETTI LLP
   Joseph L. Schwartz (JS-5525)
   Tara J. Schellhorn (TS-8155)
   Headquarters Plaza, One Speedwell Avenue
   Morristown, NJ 07962-1981
   Telephone: (973) 583-0800
   -and-
   PACHULSKI STANG ZIEHL & JONES LLP
   Bradford J. Sandler (NJ Bar No. BS-1367)
   Shirley S. Cho (admitted pro hac vice)
   780 Third Avenue, 34th Floor
   New York, NY 10017

   Counsel to the Liquidating Trust

   In re:                                                    Case No.: 18-34808

   FRANK THEATRES BAYONNE/SOUTH                              Chapter: 11
   COVE, LLC, et al.,
                                                             Hearing Date: July 7, 2020
                                      Debtors.
                                                             Hon. Stacey L. Meisel, U.S.B.J.


                                       ADJOURNMENT REQUEST


 1.         I, Joseph L. Schwartz, Esq.,
            ☒         am the attorney for: the Liquidating Trust
            ☐         am self represented,

            and request an adjournment of the following hearing for the reason set forth below.

            Matter:          Liquidating Trust’s First Omnibus Objection to Claims Seeking to
                             Disallow Certain Late-filed Claims (the “First Omnibus Objection”) [Doc.
                             No. 848] Solely with Respect to the Claim of Martin Gold [Claim No.
                             288] (the “Gold Claim”).

                             Liquidating Trust’s Fourth Omnibus Objection to Claims Seeking to
                             Disallow and Expunge Certain No Liability Claims (the “Fourth Omnibus
Case 18-34808-SLM        Doc 1021     Filed 08/03/20 Entered 08/03/20 17:43:51               Desc Main
                                     Document     Page 2 of 3



                        Objection”) [Doc. No. 927] Solely with Respect to the Claim of Nicholas,
                        Perot, Smith Welch & Smith [Claim No. 236] (the “Nicholas Claim”).

        Current Hearing Date:                   August 4, 2020 at 11:00 a.m.

        Objection Deadline:                     Extended for the Gold Claim to the date that is
                                                seven (7) days before the hearing.

        New Date Requested:                     The parties request an approximately 30 day
                                                adjournment of the hearing.

        Reason for adjournment request:

        In connection with the First Omnibus Objection, the only objection received was an
        informal objection from Martin Gold related to the Gold Claim. As a result of the
        informal objection, the parties agreed to adjourn the hearing on the First Omnibus
        Objection solely with respect to the Gold Claim and have been working since that time to
        reach a resolution. With respect to the Gold Claim, the parties are continuing to work
        towards a resolution and request a further adjournment.

        In connection with the Fourth Omnibus Objection, the only remaining objection is the
        objection filed to the Nicholas Claim [Docket No. 948]. With respect to the Nicholas
        Claim, the parties are continuing to work towards a resolution. As a result, the
        Liquidating Trust request a further adjournment.

 2.     Consent to adjournment:

        XI have the consent of all parties.
        ☐                                        I do not have the consent of all parties (explain
                                                 below):

        Regarding the Gold Claim, counsel to Martin Gold has consented to the adjournment
        request.
        Regarding the Nicholas Claim, the parties are actively negotiating a resolution of this
        matter. Counsel to the Liquidating Trust has requested consent from counsel for a further
        adjournment but did not receive a response prior to submitting this request.


 I certify under penalty of perjury that the foregoing is true.


 Date: August 3, 2020                                             /s/ Joseph L. Schwartz




                                                   2
Case 18-34808-SLM         Doc 1021    Filed 08/03/20 Entered 08/03/20 17:43:51          Desc Main
                                     Document     Page 3 of 3



 COURT USE ONLY:


 The request for adjournment is:


 ☐
 X Granted                      New hearing date: 9/1/2020 at 11:00 am
                                                  ___________________  ☐ Peremptory


 ☐ Granted over objection(s) New hearing date: __________________             ☐ Peremptory


 ☐ Denied


             IMPORTANT: If your request is granted, you must notify interested
             parties who are not electronic filers of the new hearing date.

 5193192v1




                                                  3
